



Exhibit 10.5


Taubman Severance Plan for Senior Level Management
(Effective as of February 9, 2020)
1.Introduction. This Taubman Severance Plan for Senior Level Management (the
“Plan”) is effective as of February 9, 2020 (the “Effective Date”). The
compensation and benefits payable under the Plan are payable in connection with
certain termination or change in control events that occur after the effective
date of the Plan. The purpose of the Plan is to provide for the payment of
severance benefits to Eligible Individuals (as defined below) of The Taubman
Company LLC (the “Company”) who incur a Separation from Service from the Company
as a result of an Involuntary Termination and to provide additional certain
other benefits in connection with a Change in Control (as defined below).
2.Eligibility for Benefits.
(a)General Rules.
(i)An employee of the Company becomes eligible to participate in the Plan as of
the date the employee is specifically designated by the Company in writing as an
individual covered by the Plan (an “Eligible Individual”). Such designation
shall be irrevocable unless otherwise agreed to in writing by the Company and
the Eligible Individual.
(ii)Subject to the requirements set forth in this Section 2: (A) the Company
will provide the severance benefits described in Section 3 to an Eligible
Individual who incurs a Separation from Service by reason of an Involuntary
Termination that occurs within the one-year period (the “CIC Protection Period”)
following a Change in Control, and (B) the Company will provide the severance
benefits described in Section 4 of the Plan to an Eligible Individual who incurs
a Separation from Service by reason of an Involuntary Termination that occurs at
any time other than during the CIC Protection Period.
(iii)In order to be eligible to receive benefits under Sections 3 or 4 of the
Plan (other than payment of the amounts specified in Sections 3(a) and 3(b), and
in Sections 4(a) and 4(b)), the Eligible Individual must, within 60 days
following the Termination Date, execute a general waiver and release, which
includes certain representations, in a form reasonably acceptable to the
Company, and such general waiver and release must become effective in accordance
with its terms. The Company, in its sole discretion, may modify its form of the
required general waiver and release contained to comply with applicable law and
will determine the form of the required waiver and general release.
(b)Exception to Benefit Entitlement. An Eligible Individual will not receive
benefits under the Plan if, as determined by the Company in its sole discretion,
the Eligible Individual’s employment with the Company terminates, and such
termination does not constitute an Involuntary Termination.
(c)Termination of Benefits. All benefits that an Eligible Individual may be or
become entitled to under this Plan will terminate immediately if the Eligible
Individual, at any time, violates any proprietary information or confidentiality
obligation to the Company.
3.Change in Control Severance Benefits. In the event that an Eligible Individual
incurs a Separation from Service by reason of an Involuntary Termination during
the applicable CIC Protection Period, the Eligible Individual shall be entitled
to, in lieu of any other severance compensation and benefits whatsoever
(excluding any compensation or benefits under any employment agreement he or she
has with the Company,





--------------------------------------------------------------------------------





including any “Change of Control Employment Agreement”), the following payments
and benefits (subject to the terms and conditions hereof):
(a)payment of any accrued, but unpaid Monthly Base Salary through the
Termination Date, paid within 30 days after the Termination Date or sooner if
required by applicable law;
(b)payment of any accrued, but unused paid time off or vacation time, paid
within 30 days after the Termination Date or sooner if required by applicable
law;
(c)a cash lump sum payment equal to sum of:
(i)250% of the sum of (A) the Eligible Individual’s Annual Base Salary, and (B)
the Eligible Individual’s Annual Bonus (the “Cash Severance”), and
(ii)18 times the COBRA Premium Payment,
with such lump sum paid within 65 days of the Eligible Individual’s Separation
from Service; provided, that the Cash Severance shall be reduced by the amount
of any Annual Base Salary and Annual Bonus (or their equivalents) payable to the
Eligible Individual on account of his or her Separation from Service under any
employment agreement he or she has with the Company, including any “Change of
Control Employment Agreement”;
(d)the full and immediate vesting of the Eligible Individual’s unvested Awards
other than Performance Awards, if any, under the Omnibus Plan as of the date of
the Eligible Individual’s Separation from Service; and
(e)the vesting of the Eligible Individual’s unvested Awards that are Performance
Awards, if any, under the Omnibus Plan and the determination of the performance
and similar factors used in the calculation of such Awards shall continue to be
made as otherwise provided for under the terms of the Omnibus Plan and the
Awards.
Except as otherwise provided in this Section 3, the Eligible Individual’s rights
under this Section 3 will not be canceled or otherwise reduced pursuant to any
provision regarding same in any employment agreement or “Change of Control
Employment Agreement” that applies to the Eligible Individual.
4.Regular Severance Benefits. In the event that an Eligible Individual incurs a
Separation from Service by reason of an Involuntary Termination at any time
other than during an applicable CIC Protection Period, the Eligible Individual
shall be entitled to, in lieu of any other severance compensation and benefits
whatsoever (excluding any compensation or benefits under any employment
agreement he or she has with the Company), the following payments and benefits
(subject to the terms and conditions hereof):
(a)payment of any accrued, but unpaid Monthly Base Salary through the
Termination Date, paid within 30 days after the Termination Date or sooner if
required by applicable law;
(b)payment of any accrued, but unused paid time off or vacation time, paid
within 30 days after the Termination Date or sooner if required by applicable
law;
(c)a cash lump sum payment equal to sum of:
(i)200% of the sum of (A) the Eligible Individual’s Annual Base Salary, and (B)
the Eligible Individual’s Annual Bonus (the “Cash Severance”), and
(ii)18 times the COBRA Premium Payment,





--------------------------------------------------------------------------------





with such lump sum paid within 65 days of the Eligible Individual’s Separation
from Service; provided, that the Cash Severance shall be reduced by the amount
of any Annual Base Salary and Annual Bonus (or their equivalents) payable to the
Eligible Individual on account of his or her Separation from Service under any
employment agreement he or she has with the Company, including any “Change of
Control Employment Agreement”; and
(d)the full and immediate vesting of the Eligible Individual’s unvested Awards
other than Performance Awards, if any, under the Omnibus Plan as of the date of
the Eligible Individual’s Separation from Service, to the extent not already
provided under the terms of the Awards and the Omnibus Plan;
(e)Immediate vesting of the Eligible Individual’s unvested Awards that are
Performance Awards, if any, under the Omnibus Plan as of the date of the
Eligible Individual’s Separation from Service, and the determination of the
performance and similar factors used in the calculation of such Award shall be
made as of the date of the Eligible Individual’s Separation from Service.
Except as otherwise provided in this Section 4, the Eligible Individual’s rights
under this Section 4 will not be canceled or otherwise reduced pursuant to any
provision regarding same in any employment agreement that applies to the
Eligible Individual.
5.Potential Limitation on Payment.
(a)Definitions Relating to This Section. For purposes of this Section 5: (i)
“Excise Tax” means any excise tax imposed under Section 4999 of the Code; (ii)
“Payment” means any payment or distribution in the nature of compensation to or
for the benefit of the Eligible Individual, whether paid or payable pursuant to
this Plan or otherwise that would be considered payments contingent on a change
in the ownership or effective control or in the ownership of a substantial
portion of the assets of the Company, as described in Section 280G(b)(2)(A)(i)
of the Code; and (iii) “Separation Payment” means a Payment paid or payable
pursuant to this Plan (disregarding this Section 5).
(b)Accounting Firm. The Company will select, prior to any Change of Control, in
its discretion, a nationally recognized accounting firm (“Accounting Firm”) to
make the determinations contemplated by this Section 5. All determinations made
by the Accounting Firm under this Section 5 will be binding on the Company and
the Affiliated Companies and the Eligible Individual and will be made within 60
days of the Eligible Individual’s Separation from Service, except as set forth
in Section 5(e). All determinations by the Accounting Firm under this Section 5
are made solely for calculating amounts payable under this Plan and not for
calculating the Eligible Individual’s tax liability for amounts paid under this
Plan or for advising the Eligible Individual as to such liability.
(c)Better of Net Amount with Reduction or Net Amount with No Reduction.
Notwithstanding anything in this Plan to the contrary, in the event that the
Accounting Firm determines that Payments to the Eligible Individual would be
subject (in whole or part) to the Excise Tax, then the Payments shall be
reduced, to the extent necessary so that no portion of the Payments is subject
to the Excise Tax but only if (1) the net amount of such Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Payments) is
greater than or equal to (2) the net amount of such Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Payments and the amount of Excise Tax to which the Eligible
Individual would be subject in respect of such unreduced Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Payments). If a reduction in the Payments is
required under this Section 5(c), the Payments shall be reduced by the Company
in its reasonable discretion in the following order: (i) reduction of any cash
payment (excluding any cash payment with respect to the





--------------------------------------------------------------------------------





acceleration of equity awards), that is otherwise payable to the Eligible
Individual that is exempt from Section 409A of the Code; (ii) reduction of any
other payments or benefits otherwise payable to the Eligible Individual (other
than those described in clause (iii) of this Section 5(c)) on a pro-rata basis
or such other manner that complies with Section 409A of the Code; and (iii)
reduction of any payment or benefit with respect to the acceleration of equity
awards that is otherwise payable to the Eligible Individual (on a pro-rata basis
as between equity awards that are covered by Section 409A of the Code and those
that are not (or such other manner that complies with Section 409A of the
Code)).
(d)Reduction Calculations. If the Accounting Firm determines that the Payments
should be reduced, the Company will promptly give the Eligible Individual notice
to that effect and a copy of the detailed calculation thereof. As applicable, as
promptly as practicable following the Company’s reduction of the Payments under
Section 5(c), the Company will pay or distribute, or cause one of the Affiliated
Companies to pay or distribute, to or for the benefit of the Eligible Individual
such Separation Payments as are then due to the Eligible Individual under this
Plan, and will promptly pay or distribute, or cause to be paid or distributed,
to or for the benefit of the Eligible Individual in the future such Separation
Payments as become due to the Eligible Individual under this Plan, taking into
account, in each case, the possible reduction or elimination of Separation
Payments pursuant to the provisions of this Section 5.
(e)Overpayment or Underpayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed to or for the benefit of the Eligible Individual pursuant to
this Plan that should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed to or for
the benefit of the Eligible Individual pursuant to this Plan could have been so
paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Payments and other amounts hereunder. In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or any of the Affiliated Companies or the
Eligible Individual that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, any such Overpayment paid
or distributed to or for the benefit of the Eligible Individual will be repaid
by the Eligible Individual, together with interest at the applicable federal
rate provided in Section 7872(f)(2) of the Code; provided, however, that no such
payment will be made by the Eligible Individual if and to the extent such
payment would neither reduce the amount on which the Eligible Individual is
subject to tax under Section 1 and Section 4999 of the Code nor generate a
refund of such taxes. In the event that the Accounting Firm, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment will be promptly paid to or for the benefit
of the Eligible Individual together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
(f)Fees and Expenses. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 5 will be borne by the Company.
(g)Tax Controversies. In the event of any controversy with the Internal Revenue
Service or other taxing authority with regard to the Excise Tax, the Eligible
Individual will permit the Company to control issues related to the Excise Tax,
at its expense, provided that such issues do not materially adversely affect the
Eligible Individual. In the event issues are interrelated, the Eligible
Individual and the Company shall cooperate in good faith so as to avoid
jeopardizing resolution of either issue. In the event of any conference with any
taxing authority as to the Excise Tax or associated taxes, the Eligible
Individual shall permit a representative of the Company to accompany the
Eligible Individual, and the Eligible Individual and the Eligible Individual’s
representative shall cooperate with the Company and its representative.





--------------------------------------------------------------------------------





6.Administration, Interpretation, Amendment and Termination of the Plan.
(a)Exclusive Discretion. The Committee, as the Administrator, has the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Committee will be binding and conclusive on all persons. The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity.
(b)Amendment or Termination; Duration of the Plan.
(i)The Board or the Committee may amend or terminate the Plan at any time and
from time to time; provided, however, that no such amendment or termination may
impair the rights of an Eligible Individual hereunder (other than with respect
to equity compensation awards granted after any such amendment or termination)
without his or her consent.
(ii)Notwithstanding anything herein to the contrary, the Committee may amend the
Plan (which amendment(s) shall be effective upon its adoption or at such other
time designated by the Board or the Committee, as applicable) at any time prior
to a Change in Control as may be necessary to avoid the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code; provided, however, that
any such amendment shall be implemented in such a manner as to preserve, to the
greatest extent possible, the terms and conditions of the Plan as in existence
immediately prior to any such amendment.
(iii)Notwithstanding anything herein to the contrary, the Plan shall remain in
effect until its termination by the Board, in accordance with the terms hereof.
7.Section 409A; Six-Month Payment Delay. The Company intends that all payments
and benefits provided under this Plan or otherwise are exempt from, or comply
with, the requirements of Section 409A of the Code and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. No payment or benefits to be paid to an
Eligible Individual, if any, pursuant to this Plan or otherwise, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until the Eligible Individual has
Separation from Service. If, at the time of the Eligible Individual’s
termination of employment, the Eligible Individual is a “specified employee”
within the meaning of Section 409A, then the payment of the Deferred Payments
will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which generally means that the
Eligible Individual will receive payment on the first payroll date that occurs
on or after the date that is six months and one day following the date of the
Eligible Individual’s Separation from Service. The Company reserves the right to
amend the Plan as it deems necessary or advisable, in its sole discretion and
without the consent of any Eligible Individual or any other individual, to
comply with Section 409A the Code or to otherwise avoid income recognition under
Section 409A prior to the actual payment of any benefits or imposition of any
additional tax. Each payment, installment and benefit payable under this Plan is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). In no event will the Company reimburse an Eligible
Individual for any taxes that may be imposed on the Eligible Individual as a
result of Section 409A.





--------------------------------------------------------------------------------





8.No Implied Employment Contract. This Plan is not an employment contract.
Nothing in this Plan or any other instrument executed pursuant to this Plan
shall confer upon an Eligible Individual any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate an
Eligible Individual’s employment at any time for any reason. The Company and the
Eligible Individual acknowledge that the Eligible Individual’s employment with
the Company is and shall continue to be at-will, as defined under applicable
law, except to the extent otherwise expressly provided in a written agreement
between the Eligible Individual and the Company.
9.Successors. The Company shall have the right to assign its rights and
obligations under this Plan to an entity that, directly or indirectly, acquires
all or substantially all of the assets of the Company. The rights and
obligations of the Company under this Plan shall inure to the benefit and shall
be binding upon the successors and assigns of the Company. The rights and
obligations of an Eligible Individual under this Plan are personal to the
Eligible Individual and are not assignable by the Eligible Individual other than
by will or the laws of descent and distribution, and will inure only to the
benefit of and be enforceable by the Eligible Individual’s legal
representatives.
10.Legal Construction. This Plan is intended to be governed by and will be
construed in accordance with the laws of the State of Michigan.
11.Miscellaneous.
(a)Notice. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered, sent by email (with confirmation of receipt) or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. In
the case of the Eligible Individual, mailed notices shall be addressed to him or
her at the home address or email address shown on the Company’s corporate
records, unless a different address or email address is subsequently
communicated to the Company in writing. In the case of the Company, mailed
notices or notices sent by email shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of the General
Counsel, and if by email, to the General Counsel’s Company email address of
record.
(b)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Plan on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Plan.
(c)Severability. In the event that any one or more of the provisions of this
Plan shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of this Plan shall not be affected thereby. The parties intend to
give the terms of this Plan the fullest force and effect so that if any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.
(d)Creditor Status of Eligible Individuals. In the event that any Eligible
Individual acquires a right to receive payments from the Company under the Plan
such right shall be no greater than the right of any unsecured general creditor
of the Company.
(e)Withholding Taxes. The Company may withhold from any amounts payable under
this Plan such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
12.Definitions. For purposes of the Plan, the following terms are defined as
follows:
(a)“Administrator” means the Committee or its delegate.





--------------------------------------------------------------------------------





(b)“Affiliated Company” means any company controlled by, controlling or under
common control with the Company.
(c)“Annual Base Salary” means an amount equal to 12 times the highest Monthly
Base Salary paid or payable, including any Monthly Base Salary that has been
earned but deferred, to the Eligible Individual by the Company in respect of the
12-month period immediately preceding the month in which the Eligible
Individual’s Termination Date occurs.
(d)“Annual Bonus” means the greater of the Eligible Individual’s: (i)target
annual bonus for the fiscal year in which the Involuntary Termination occurs; or
(ii) highest bonus earned under the Company’s (and any Company affiliate’s)
annual incentive plans, or any comparable bonus under any predecessor or
successor plan of the Company (any Company affiliate), within the last three
full fiscal years ended prior to the date of the Eligible Individual’s
Involuntary Termination, or for such lesser number of full fiscal years ended
prior to such date for which the Eligible Individual was eligible to earn such a
bonus, and annualized in the case of any bonus earned in a partial fiscal year
ended within such period.
(e)“Award” has the meaning as defined in the Omnibus Plan.
(f)“Board” means the Board of Directors of Taubman.
(g)“Cause” means:
(i)the willful and continued failure of the Eligible Individual to perform
substantially the Eligible Individual’s employment duties (other than any such
failure resulting from incapacity due to physical or mental illness or following
the Eligible Individual’s delivery to the Company of a valid notice of
termination for Good Reason), after a written demand for substantial performance
is delivered to the Eligible Individual by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Eligible
Individual has not substantially performed the Eligible Individual’s duties; or
(ii)the willful engaging by the Eligible Individual in illegal conduct, or gross
misconduct, that is materially and demonstrably injurious to the Company.
For purposes of this Section 12(g), no act, or failure to act, on the part of
the Eligible Individual will be considered “willful” unless it is done, or
omitted to be done, by the Eligible Individual in bad faith or without
reasonable belief that the Eligible Individual’s action or omission was in the
best interests of the Company. Any act, or failure to act, based on authority
given pursuant to a resolution duly adopted by the Board or on the instructions
of the Chief Executive Officer of Taubman or a senior officer of Taubman or
based on the advice of counsel for the Company will be conclusively presumed to
be done, or omitted to be done, by the Eligible Individual in good faith and in
the best interests of the Company. The cessation of employment of the Eligible
Individual will not be deemed to be for Cause unless and until there have been
delivered to the Eligible Individual a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board (excluding the Eligible Individual, if the Eligible Individual is a member
of the Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Eligible Individual and the Eligible
Individual is given an opportunity, together with counsel for the Eligible
Individual, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Eligible Individual is guilty of the conduct described
in Section 12(g)(i) or 12(g)(ii), and specifying the particulars thereof in
detail.
(h)“Change in Control” means the first to occur of any of the following events:





--------------------------------------------------------------------------------





(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) other than an Existing Shareholder (“Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33% or more of either (A) the then-outstanding shares of common stock of the
Company (“Outstanding Company Common Stock”) or (B) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (“Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 12(h), the following
acquisitions will not constitute a Change of Control: (A) any acquisition
directly from the Company; (B) any acquisition by the Company; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (D) any acquisition by
any corporation pursuant to a transaction that complies with
Sections 12(h)(iii)(A), 12(h)(iii)(B) and 12(h)(iii)(C) of this Plan.
(ii)Any time at which individuals who, as of the date hereof, constitute the
Board (“Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination.
(iv)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.





--------------------------------------------------------------------------------





(v)Termination, non-renewal, material amendment or material modification of the
Master Services Agreement between Taubman Realty Group Limited Partnership and
The Taubman Company LLC dated as of November 30, 1992, as amended through the
date hereof or the Corporate Services Agreement between the Company and the
Taubman Company LLC dated as of November 30, 1992, as amended through the date
hereof, other than any such termination, non-renewal, amendment or modification
which has been previously approved by a majority of the Independent Directors
(as defined in the Company’s Restated Articles of Incorporation) serving on the
Incumbent Board.
In addition, if a Change in Control constitutes a payment event with respect to
any amount which constitutes or provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
Section 12(h)(i), (ii), (iii), (iv) or (v) with respect to such amount must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.
(i)“COBRA Premium Payment” means the monthly COBRA premium under the Company’s
group health plan in effect on the date of the Eligible Individual’s Involuntary
Termination that applies to the Eligible Individual’s coverage election in
effect on such date under the group health plan.
(j)“Code” means the Internal Revenue Code of 1986, as amended.
(k)“Committee” means the Compensation Committee of the Board.
(l)“Disability” means any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than
12 months and that renders the Eligible Individual unable to perform effectively
his or her duties to the Company or any other substantially similar gainful
activity.
(m)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(n)“Existing Shareholder” means any of A. Alfred Taubman’s issue or any of his
or their respective descendants, heirs, beneficiaries or donees or any trust,
corporation, partnership, limited liability company or other entity if
substantially all of the economic interests in such entity are held by or for
the benefit of such persons
(o)“Good Reason” means the occurrence of one or more of the following events
arising without the express written consent of the Eligible Individual, but only
if the Eligible Individual notifies the Company in writing of the event within
60 days following the occurrence of the event, the event remains uncured after
the expiration of 30 days from the Company’s receipt of such notice, and the
Eligible Individual resigns effective no later than 30 days following the
Company’s failure to cure the event:
(i)a material diminution in the Eligible Individual’s authority, duties or
responsibilities, or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of the Company’s
ceasing to be a publicly-traded entity), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Eligible
Individual;
(ii)a material diminution in the Eligible Individual’s then current Monthly Base
Salary;
(iii)a material diminution in the sum of the Eligible Individual’s target annual
bonus and annual incentive award opportunity under the Omnibus Plan for the
current year, provided that such diminution is not accompanied by a related
increase in the Eligible Individual’s Monthly Base Salary or any other incentive
compensation arrangement;





--------------------------------------------------------------------------------





(iv)a material relocation by the Company of the Eligible Individual’s primary
place of work; provided, however, that in no event shall a relocation of less
than 35 miles be deemed material; or
(v)a material breach by the Company of any employment agreement with the
Eligible Individual.
For purposes of this Section 12(o), any good faith determination of Good Reason
made by the Eligible Individual will be conclusive. The Eligible Individual’s
mental or physical incapacity following the occurrence of an event described
above in Sections 12(o)(i) through (v) will not affect the Eligible Individual’s
ability to terminate employment for Good Reason.
(p)“Involuntary Termination” means any termination of the Eligible Individual’s
employment with the Company (or its successor) (i) by the Company (or its
successor) for any reason other than Cause or the Eligible Individual’s death or
Disability or (ii) by the Eligible Individual with Good Reason.
(q)“Monthly Base Salary” means an Eligible Individual’s monthly base salary,
including any amount that has been earned but deferred, as in effect at the time
of the Eligible Individual’s Termination Date, determined without giving effect
to any reduction in base salary that constituted Good Reason for the Eligible
Individual’s termination of employment.
(r)“Omnibus Plan” means The Taubman Company LLC 2008 Omnibus Long-Term Incentive
Plan, originally effective May 29, 2008, as amended and restated as of May 21,
2010, and as may thereafter be amended from time to time.
(s)“Performance Award” has the meaning as defined in the Omnibus Plan.
(t)“Separation from Service” means a “separation from service” from the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h).
(u)“Taubman” means Taubman Centers, Inc.
(v)“Termination Date” means the date on which an Eligible Individual incurs a
Separation from Service.
13.ERISA.
(a)Plan Subject to ERISA. This Plan, as a “severance pay arrangement” within the
meaning of Section 3(2)(B)(i) of ERISA is intended to be and shall be
administered and maintained as an unfunded “employee welfare benefit plan” as
defined in Section 3(1) of ERISA, and this document is both the formal plan
document and the required summary plan description for the Plan.
(b)Claims Procedures.
(i)Claims Generally Not Required. Generally, an Eligible Individual is not
required to make a formal claim to receive benefits payable under the Plan.
(ii)Disputes. If any person (a “Claimant”) believes that benefits are being
denied improperly, that the Plan is not being operated properly, that
fiduciaries of the Plan have breached their duties, or that the Claimant’s legal
rights are being violated with respect to the Plan, the Claimant must file a
formal claim with the Administrator. This requirement applies to all claims that
any Claimant has with respect to the Plan, including claims against fiduciaries
and former fiduciaries, except to the extent the Administrator determines in its
sole discretion that it does not have the power to grant all relief reasonably
being sought by the Claimant.





--------------------------------------------------------------------------------





(iii)Time for Filing Claims. A Claimant must file a formal claim with the
Administrator within 90 days after the date the Claimant first knew or should
have known of the facts on which the claim is based, unless the Administrator in
writing consents otherwise.
(iv)Procedures. The Administrator has adopted the procedures attached as
Schedule A for considering claims, which it may amend from time to time, as it
sees fit. These procedures shall comply with all applicable legal requirements.
The right to receive benefits under the Plan is contingent on a Claimant using
the prescribed claims procedures to resolve any claim. Therefore, if a Claimant
(or his or her successor or assign) seeks to resolve any claim by any means
other than the prescribed claims provisions, he or she must repay all benefits
received under this Plan and shall not be entitled to any further Plan benefits.
(c)Additional Information.
Plan Name:
Taubman Severance Plan for Senior Level Management

Plan Number:
520

Plan Sponsor:
The Taubman Company LLC

Employer Identification Number:
38-3081510

Plan Year:
January 1 through December 31

Plan Administrator:
The Taubman Company LLC

200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324
248-258-6800
Agent for Service of Legal Process:
The Taubman Company LLC

200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304-2324
248-258-6800
Type of Plan:
Severance plan; employee welfare benefit plan

Plan Costs:
The cost of the Plan is paid by the Company

(d)Statement of ERISA Rights. Plan Eligible Individuals have certain rights and
protections under ERISA. They are:
•
They may examine (without charge) all Plan documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Plan’s annual report (Internal Revenue Service Form 5500), if applicable. These
documents are available for review in the Company’s Human Resources Department.






--------------------------------------------------------------------------------





•
They may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

•
In addition to creating rights for Eligible Individuals, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan (called “fiduciaries”) have a duty to do so prudently and
in the interests of Eligible Individuals. No one, including the Company or any
other person, may fire or otherwise discriminate against an Eligible Individual
in any way to prevent them from obtaining a benefit under the Plan or exercising
rights under ERISA. If an Eligible Individual’s claim for a severance benefit is
denied, in whole or in part, they must receive a written explanation of the
reason for the denial. An Eligible Individual has the right to have the denial
of their claim reviewed. (The claim review procedure is explained above.)

•
Under ERISA, there are steps Eligible Individuals can take to enforce the above
rights. For instance, if an Eligible Individual requests materials and does not
receive them within 30 days, they may file suit in a federal court. In such a
case, the court may require the Administrator to provide the materials and to
pay the Eligible Individual up to $110 a day until they receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If an Eligible Individual has a claim which is denied or
ignored, in whole or in part, he or she may file suit in a state or federal
court. If it should happen that an Eligible Individual is discriminated against
for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.

•
In any case, the court will decide who will pay court costs and legal fees. If
the Eligible Individual is successful, the court may order the person sued to
pay these costs and fees. If the Eligible Individual loses, the court may order
the Eligible Individual to pay these costs and fees, for example, if it finds
that the claim is frivolous.

•
If an Eligible Individual has any questions regarding the Plan, please contact
the Plan Administrator. If an Eligible Individual has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in the telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, NW Washington, DC 20210. An
Eligible Individual may also obtain certain publications about their rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

14.Guarantee. The Taubman Realty Group Limited Partnership, a Delaware limited
partnership (“TRG”), irrevocably, absolutely and unconditionally guarantees the
payment of all amounts and benefits (the “Benefits”) that the Company is
obligated to provide or cause to be provided to each Eligible Individual under
this Plan. This is a guarantee of payment not of collection, and is the primary
obligation of TRG, and an Eligible Individual may enforce this guarantee against
TRG without any prior enforcement of the obligation to make a claim for payment
of any of the Benefits against the Company.
15.Execution. To record the adoption of the Plan as set forth herein, as
originally effective as of February 9, 2020, the Company has caused its duly
authorized officer to execute the same.







--------------------------------------------------------------------------------





THE TAUBMAN COMPANY LLC
By:
/s/ Holly A. Kinnear    

Name:
Holly A. Kinnear

Title:
SVP and CHRO

As guarantor of The Taubman Company LLC:
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP
By:
/s/ Chris Heaphy    

Name:
Chris Heaphy

Title:
Authorized Signatory






--------------------------------------------------------------------------------





SCHEDULE A
CLAIMS PROCEDURES FOR THE PLAN
1.General. When an Eligible Individual, or, in the event of his or her death,
the Eligible Individual’s beneficiary (each a “Claimant”), believe he or she are
entitled to receive a benefit under the Plan, the Claimant must contact the
Administrator to make a claim. The Claimant may also have his or her authorized
representative make the claim. In that event, the Administrator will communicate
with the authorized representative instead of with the Claimant.
2.The Initial Decision on the Claim. The Claimant’s claim for Plan benefits will
be subject to a full and fair review by the Administrator. If the claim is
denied in whole or in part, the Administrator will notify the Claimant in
writing or electronically (for example, by e-mail) of the denial. The
notification will provide the Claimant with: (a) the specific reason for the
denial; (b) the Plan provisions on which the denial is based; (c) an explanation
of the Plan’s claims decision review procedures and the applicable time limits;
(d) a description of any additional materials necessary to perfect the claim,
with an explanation of why such material is necessary; and (e) a statement that
the Claimant has the right to bring a lawsuit if there is still an adverse
determination after the review.
3.When the Initial Decision on the Claim Will be Made. Generally, notice of the
decision on the claim will be issued within 90 days, or 45 days for a
disability-based benefit, after the Claimant filed the claim with the
Administrator. If special circumstances require an extension of time for
processing the claim, the 90-day period may be extended up to an additional 90
days, to a total of 180 days. The extension can be only 30 days for a
disability-based benefit, and, if necessary, another 30 days, to a total of 105
days. In that event, the claimant will be notified of the need for an extension
within the original 90 day or 45 day period, and the date by which the
Administrator expects to render a final decision.
4.Review of the Denial of the Claim. If the claim for Plan benefits is denied,
in whole or in part, and the Claimant wants a review of that denial, the
Claimant must make a written request to the Administrator for a review of the
denial of the claim. The Claimant must make the written request within 60 days,
or 180 days for a disability-based benefit, after the Claimant receives notice
of the denial of the claim.
The Claimant may review pertinent Plan documents and submit issues and comments
to the Administrator in writing.
The review of the claim will take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim even if
such information was not submitted or considered in the initial decision of the
claim.
5.When the Decision on the Review of the Claim Will be Made. The Administrator
will make its decision on its review of the claim within 60 days, or 45 days for
a disability-based benefit, after it receives the Claimant’s review request. If
special circumstances require an extension of time for processing the review of
the claim, a decision will be made not later than 120 days, or 90 days for a
disability-based benefit, after the Administrator receives the review request.
In that event, the Claimant will be furnished with written notice of any such
extension of time prior to the commencement of the extension. That notice will
also provide a description of the special circumstances that require the
extension and state the date the determination on review is expected.
6.Content of the Decision on the Review of the Claim. The Administrator’s
decision of the review request will be in writing, or in electronic format; for
example, by e-mail. The decision will provide the Claimant with: (a) the
specific reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based; and (b) a statement that the Claimant
is entitled to copies of documents





--------------------------------------------------------------------------------





relevant to the claim and a statement describing further voluntary appeal
procedures, if any, and the Claimant’s right to take the matter to court.
7.Finality of the Decision on the Review of the Claim. The decision of the
Administrator on review of the claim is final.
8.Seeking Review of the Claim in Court. The Claimant must first exhaust the
claim and review rights under this Plan before seeking review of the claim in
court, and the Claimant must timely follow and complete the procedures described
above for making claim for Plan benefits and seeking review of an initial
decision on the claim. If the Claimant does not follow and complete these
procedures, a review of the claim in court will be subject to dismissal for the
Claimant’s failure to exhaust his or her claim and review rights under the Plan.
If the Administrator does not follow these procedures for the initial decision
on the claim or the review of the claim, the Claimant will be deemed to have
exhausted all of the claim and review procedures available under the Plan and
the Claimant will be entitled to bring a lawsuit in a state or federal court
under Section 502(a) of ERISA to pursue any remedies the Claimant may have
regarding the claim.



